ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ RCE, amendment, and remarks of 8 August 2022 are entered.
	Claims 1-6 and 8 have been canceled. Claims 7 and 9-24 are pending. Claims 13-23 are withdrawn. Claims 7, 9-12, and 24 are being examined on the merits.
	The Restriction requirement remains in effect.
	The rejection of claims 7-12 under 35 U.S.C. 103 as being unpatentable over ‘090 and ‘417 is withdrawn in light of the amendment and remarks filed 8 August 2022.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with ANTOINETTE KONSKI on 25 August 2022.

The application has been amended as follows: 
Claims 1-6 remain canceled as previously presented.
7. (Currently amended) The method of claim 7, wherein the modified high mobility group-box 1 domain further comprises the substitutions C23S [[and]]or C106S.
Claim 8 remains canceled as previously presented.
Claims 9-12 are allowed as previously presented.
Cancel claims 13-23.
Claim 24 is allowed as previously presented.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As stated in the rejection of record, the closest prior art is the Goodman and Bakaletz art, WO 2012/034090 A1. The ‘090 art discloses disruption of biofilms with a HMGB domain that inhibits, competes, or titrates the binding of DNABII polypeptides to microbial DNA (see e.g. claims 1, 2, and 4, Figure 1, [0051]). While ‘090 discloses overlapping compositions and their use for treatment of biofilms, it is silent on the claim amendment reciting that the bacterial in the biofilm are not dispersed into planktonic state. No other prior art teaches or reasonably suggests that the HMGB domains serve to inhibit, compete, or titrate binding of DNABII polypeptides to microbial DNA in biofilm while also limiting dispersal of the bacteria into planktonic state. Since the limitation regarding the bacteria being prevented from entering planktonic state was now known in the prior art, the claimed method is therefore novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658